—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated *579September 5, 1997, which granted (a) the plaintiff Brenda P. Mereu’s motion for summary judgment on the defendants’ counterclaim on the issue of liability, and (b) the plaintiffs’ cross motion for summary judgment on the complaint on the issue of the defendants’ liability.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Proof of a rear-end collision with a stopped vehicle establishes a prima facie case of negligence on the part of the operator of the moving vehicle and imposes a duty on the part of the driver of the moving vehicle to explain how the accident occurred (see, LaFond v City of New York, 245 AD2d 268; Leal v Wolff, 224 AD2d 392, 393). Because the defendants failed to rebut the inference of negligence created by the collision, the Supreme Court properly granted the motion and cross motion for summary judgment on the issue of liability (see, Gladstone v Hachuel, 225 AD2d 730; Leal v Wolff, supra; see also, Aromando v City of New York, 202 AD2d 617). Rosenblatt, J. P., Ritter, Krausman and Goldstein, JJ., concur.